Judge RUSSEL concurring in part and dissenting in part.
¶ 103 Although I agree with most of the majority's opinion, I respectfully dissent from part II. C.
¶ 104 Under Colorado's statutory scheme, a person cannot be convicted of both possessing and distributing the same drugs. People v. Abiodun, 111 P.3d 462, 471 (Colo.2005). In my view, the evidence does not support a finding, beyond a reasonable doubt, that defendant possessed a share of drugs different from the one that he gave to the undercover officer. I therefore would vacate defendant's conviction for possession of a controlled substance in case 06CR10189.